Mr. Chief Justice Clarity delivered the opinion of the court: It appears that claimant is and was a regularly licensed physician practicing the profession in the city of Springfield, Illinois, on December 10, 1924, to March 31, 1925. And it further appears that Private Lewis J. Bourland while on regular and order duty, a member of Company C, 130th Infantry, Illinois National Guard, became ill with mumps and the grippe and did receive treatment from said claimant as a physician between said dates and that the amount claimed by said claimant for suck treatment is $172.00. It further appears that C. E. Black, Adjutant General, addressed a letter to the Attorney General stating “that the board found that the disability of Private Bourland was incurred in line of duty and recommended that his medical treatment be paid and that claimant was the attending physician and that his bill for such services in the sum of $172.00 has not been paid by the Military and Naval Department.” . It appears to the court that said claim is just and recommended as aforesaid that it should be allowed. This court recommends that said claim be awarded in the sum of $172.00.